The appellants were convicted of violation of the liquor law, Section 6588, Revised Statutes 1919, as amended by the Act of 1921, Laws 1921, p. 414, et seq. The information is in three counts.
The first count charged the defendants with having in their possession "one still, doubler, worm, worm tub, mash tub, fermenting used and for use in the manufacture of intoxicating liquor."
The second count charged the defendants with the manufacture of intoxicating liquor.
The third count charged the defendants with having in their possession intoxicating liquor.
The Sheriff of Webster County, with a search warrant issued by the Clerk of the Circuit Court of that county (not a justice of the peace, as respondent states), searched the premises of defendants and found the articles mentioned in the information. On a trial the jury found the defendants guilty as charged in the first count, and assessed their punishment at a fine of two hundred dollars each; found the defendants guilty as charged in the third count and assessed their punishment at a fine of two hundred dollars each; and found them not guilty on the second count of the information. The effect of the verdict was that the defendants possessed apparatus for manufacturing intoxicating liquor and had such liquor in their possession, but did not manufacture it. They appealed from the judgment. *Page 437 
I. The State filed a motion in this court asking an order transferring the case to the Springfield Court of Appeals on the ground that this court had no jurisdiction, itAppellate      being a misdemeanor case and no constitutionalJurisdiction.  question having been properly raised.
At the January term, 1922, before the trial, the appellants filed in the Circuit Court of Webster County a motion to quash the search warrant mentioned above and suppress the evidence obtained by the sheriff in the execution of it, on the ground that the search warrant was illegal and void and contrary to the Fourth and Fifth Amendments of the Federal Constitution, and Sections 11 and 23 of Article II of the Constitution of Missouri.
The constitutional question was thus properly raised by the defendant at the first opportunity. The information on its face does not suggest that the constitutional question could be raised by a demurrer or other motion more appropriate than the one filed by the defendant. This court therefore has jurisdiction and the motion is overruled. [Lohmeyer v. Cordage Co., 214 Mo. 685; Strother v. Railroad, 274 Mo. 272.]
II. The error presented by the appellants upon which they rely for reversal is this:
It is claimed that the search warrant issued by the circuit clerk was illegal and void and did not authorize aSearch    search and, in consequence of that, the evidenceWarrant.  discovered by the sheriff in executing the search warrant was inadmissible against the defendants.
The search warrant was unauthorized for several reasons. It could not issue except upon probable cause as provided in Section 11, Article II, of the Constitution of Missouri. No facts were stated in the affidavit filed by the prosecuting attorney which would justify the issuance of the warrant. This matter was exhaustively and ably elaborated by DAVIS, C., in case of State v. Lock, ante page 400, decided at the present term of this court. Another reason why the search warrant was void was *Page 438 
that Section 6595, under which it was issued, does not authorize a search warrant. Besides, the circuit clerk being a mere ministerial officer could not issue it in any event, because such warrant can be issued only by a court upon a judicial investigation. [24 R.C.L. p. 706.]
The appellants do not question the constitutionality of that statute. They only claim that the search warrant was issued in violation of Section 11, Article II, of the State Constitution. It has been held by this court in the case of Lowry v. Rainwater,70 Mo. 152, that a statute relating to gambling and gambling devices, very similar in terms to Section 6595, was unconstitutional because it authorized a search and seizure without any judicial ascertainment of the facts in regard to the ownership of the property and the right to its possession.
III. The question then is presented whether the evidence discovered by the sheriff in the illegal search wasEvidence.  properly admitted in evidence.
The evidence showed that both the liquor and the apparatus were found in the dwelling house occupied by the defendants, and also in an abandoned dwelling house on the premises of the defendants. Defendants Gus Tunnell and Dorotha Tunnell were the father and mother of the defendant Sammie Tunnell. The evidence also indicates that others besides the defendants were concerned in the operation — if there was such — of the apparatus. The State makes no distinction between the search of the vacant dwelling-house and the one actually occupied by the defendants. We are not apprised that there is any difference, since the unoccupied dwelling was on the premises of the defendants. The appellants before the trial presented their motion to the court praying the court to suppress the evidence discovered by the sheriff and for a return of the property seized. The court overruled their motion and on a trial the defendants objected to the testimony of the sheriff because discovered by this illegal search warrant. It was error to admit the evidence. *Page 439 
We have fully discussed the admissibility of such evidence in the case of State v. Owens, ante page 348, determined at this term of court, and an examination of the opinion in that case, where the authorities are reviewed at some length, will show the reasons for our ruling.
V. The State cites in support of its position some cases from the Federal court fully considered and analyzed in the Owens Case. It also cites the case of State v. Pope, 243 S.W. 253, decided by the Springfield Court of Appeals, where itCases      was held that evidence obtained in execution of anReviewed.  illegal search warrant was properly admitted. Judge BRADLEY, however, in that case, reviewing the cases from the United States Supreme Court, the Adams Case, the Weeks Case and the Gouled Case, points out that in the case before the court there was no preliminary proceeding to suppress the evidence obtained by the illegal search, and says, at page 256, that he did not pass upon the validity of the warrant, but merely held that the defendant did not take proper preliminary steps to determine the admissibility of the evidence, objection being made for the first time when the evidence was offered at the trial. This ruling was entirely correct, and in accordance with the conclusion shown in the Owens Case, supra. The cases of State v. Sharpless, 212 Mo. l.c. 198; State v. Pomeroy, 130 Mo. l.c. 498, were also cited. In the Pomeroy Case the evidence, consisting of lottery tickets, sought to be excluded, was found after Pomeroy was lawfully arrested. The question was raised whether the lottery tickets were discovered by an illegal search and the court held that the court would not inquire into a collateral issue and determine that question. The objection was made for the first time at the trial. In the Sharpless Case papers were taken from the accused after his lawful arrest. These cases were fully reviewed in the Owens Case.
The judgment is reversed. *Page 440 
Some evidence besides that discovered by the illegal search of the sheriff appears in the record pointing to the possession by the defendants of the articles forbidden by the statute. We are not certain that evidence of that kind can be produced sufficient to procure a conviction, but for the reason that there appears to be such evidence we remand the case. All concur, except David E.Blair and Walker, JJ., who dissent for reasons stated in their dissenting opinion in the Owens Case.
Headnotes 1, 2, 3, 4, 5, 6, 7 and 8: Searches and Seizures, 35 Cyc. 1266, 1267 (1926 Anno), 1265, 1272 (1926 Anno); Headnote 4, Intoxicating Liquors, 33 C.J. secs. 372, 381, and Searches and Seizures, 35 Cyc. 1266.